DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/522,806 (reference application), Notice of Allowance was sent on 8/2/22, in view of Doushita et al. (US 2003/0228493).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims substantially encompasses the claims of application ‘806 and/or obvious variant of one another with slight optimization of ranges.
	‘806 does not disclose that an average particle size of the ferromagnetic powder is 5-21 nm in the magnetic layer. 
	Doushita discloses a magnetic recording medium comprising of ferromagnetic powder having a size of 10-25 nm [0030].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘806 to have a particle size within the claimed range, since Doushita disclose that this attribute to a medium with high density recording [0003].


Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending US Patent Application No. 16/009,570, Notice of Allowance sent on 6/10/22, in view over US Pub. No. 20030228493 (“Doushita et al.”) as evidenced by Hanaor, Dorian, et al. “Anodic aqueous electrophoretic deposition of titanium dioxide using carboxylic acids as dispersing agents.” Journal of the European Ceramic Society, vol. 31, no. 6, 2011, pp. 1041–1047 (“Hanaor et al.”).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims substantially encompasses the claims of application ‘570 and/or obvious variant of one another with slight optimization of ranges.
‘570 claims a magnetic recording medium comprising a non-magnetic support, a magnetic layer including a ferromagnetic powder and a binding agent on the non-magnetic support, and an isoelectric point of a surface zeta potential of the magnetic layer is less than 3.8 (copending claim 1).
‘570 does not disclose that an average particle size of the ferromagnetic powder is 5-21 nm in the magnetic layer. 
	Doushita discloses a magnetic recording medium comprising of ferromagnetic powder having a size of 10-25 nm [0030].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘806 to have a particle size within the claimed range, since Doushita disclose that this attribute to a medium with high density recording [0003].
Further, ‘570 does not claim the back coating layer including non-magnetic powder and a binding agent on the other surface side of the non-magnetic support with the ISO of equal to or smaller than 3.0,
Doushita et al. teaches its back coating layer comprises a high concentration of titanium oxide and acidic group containing binding agent ([0016], [0019], [0020], and [0021]).  As evidence provided by Hanaor et al., titanium oxide has an isoelectric point of 2.8 (Abstract; Please also see Wikipedia article on “Isoelectric point”).  In view of Doushita et al. and Hanaor et al., it is Examiner’s contention that the isoelectric point of a surface zeta potential of Doushita et al.’s back coating layer is 2.8, absence of evidence to the contrary.  Thus, it would have been obvious to one of ordinary skill in the art to modify ‘570 to have a back coating layer, as suggested by Doushita et al. in view of Hanaor’s back coat layer to prevent electrification [0018].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/Examiner, Art Unit 1785     

/Holly Rickman/Primary Examiner, Art Unit 1785